Exhibit 10.8
Lender Processing Services, Inc.
Deferred Compensation Plan
Amended And Restated, Effective July 1, 2008

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

         
Article I
       
Establishment and Purpose
    1  
 
       
Article II
       
Definitions
    1  
 
       
Article III
       
Eligibility and Participation
    7  
 
       
Article IV
       
Deferrals
    8  
 
       
Article V
       
Company Contributions
    10  
 
       
Article VI
       
Benefits
    11  
 
       
Article VII
       
Modifications to Payment Schedules
    15  
 
       
Article VIII
       
Valuation of Account Balances; Investments
    15  
 
       
Article IX
       
Administration
    16  
 
       
Article X
       
Amendment and Termination
    18  
 
       
Article XI
       
Informal Funding
    19  
 
       
Article XII
       
Claims
    19  
 
       
Article XIII
       
General Provisions
    24  

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
Article I
Establishment and Purpose
Lender Processing Services, Inc. (the “Company”) hereby adopts the Lender
Processing Services, Inc. Deferred Compensation Plan (the “Plan”), effective
July 1, 2008. The Plan is a continuation of the portion of the Fidelity National
Information Services, Inc. Deferred Compensation Plan applicable to employees of
the Company (“FNIS Plan”), and also constitutes a restatement of the FNIS Plan
with respect to amounts deferred by such employees on or after January 1, 2005,
and to amounts deferred prior to January 1, 2005 that were not vested as of
December 31, 2004. Amounts deferred under the FNIS Plan prior to January 1, 2005
that were vested as of December 31, 2004 (the “Grandfathered Accounts”) shall be
subject to the provisions of the FNIS Plan as in effect on October 3, 2004, as
the same may be amended from time to time without material modification, it
being expressly intended that such Grandfathered Accounts are to remain exempt
from the requirements of Code Section 409A. The provisions of the Plan
applicable to Grandfathered Accounts are reflected in this document for ease of
reference.
The purpose of the Plan is to attract and retain key employees and non-Employee
Directors by providing each Participant with an opportunity to defer receipt of
a portion of their salary, bonus, Directors’ Fees and other specified
compensation. The Plan is not intended to meet the qualification requirements of
Code Section 401(a), but is intended to meet the requirements of Code
Section 409A, and shall be operated and interpreted consistent with that intent.
The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer’s creditors until such
amounts are distributed to the Participants.
Article II
Definitions

2.1   Account. Account means a bookkeeping account maintained by the Committee
to record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.

Page 1 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

2.2   Account Balance. Account Balance means, with respect to any Account, the
total payment obligation owed to a Participant from such Account as of the most
recent Valuation Date.   2.3   Adopting Employer. Adopting Employer means an
organization that, with the consent of the Company, has adopted the Plan for the
benefit of its eligible employees.   2.4   Affiliate. Affiliate means a
corporation, trade or business that, together with the Company, is treated as a
single employer under Code Section 414(b) or (c).   2.5   Beneficiary.
Beneficiary means a natural person, estate, or trust designated by a Participant
to receive payments to which a Beneficiary is entitled in accordance with
provisions of the Plan. The Participant’s spouse, if living, otherwise the
Participant’s estate, shall be the Beneficiary if: (i) the Participant has
failed to properly designate a Beneficiary, or (ii) all designated Beneficiaries
have predeceased the Participant. If the Participant names someone other than
his or her spouse as a Beneficiary, a spousal consent, in the form designated by
the Committee, must be signed by that Participant’s spouse and returned to the
Committee.       A former spouse shall have no interest under the Plan, as
Beneficiary or otherwise, unless the Participant designates such person as a
Beneficiary after dissolution of the marriage, except to the extent provided
under the terms of a domestic relations order as described in Code
Section 414(p)(1)(B).   2.6   Business Day. A Business Day is each day on which
the New York Stock Exchange is open for business.   2.7   Change in Control.
Change in Control, with respect to a Participating Employer that is organized as
a corporation, occurs on the date on which any of the following events occur
(i) a change in the ownership of the Participating Employer; (ii) a change in
the effective control of the Participating Employer; (iii) a change in the
ownership of a substantial portion of the assets of the Participating Employer.
      For purposes of this Section, a change in the ownership of the
Participating Employer occurs on the date on which any one person, or more than
one person acting as a group, acquires ownership of stock of the Participating
Employer that, together with stock held by such person or group constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Participating Employer. A change in the effective control of the
Participating Employer occurs on the date on which either (i) a person, or more
than one person acting as a group, acquires ownership of stock of the
Participating Employer possessing 30% or more of the total voting power of the
stock of the Participating Employer, taking into account all such stock acquired
during the 12-month period ending on the date of the most recent acquisition, or
(ii) a majority of the members of the Participating Employer’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed by a majority of the

Page 2 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    members of such Board of Directors prior to the date of the appointment or
election, but only if no other corporation is a majority shareholder of the
Participating Employer . A change in the ownership of a substantial portion of
assets occurs on the date on which any one person, or more than one person
acting as a group, other than a person or group of persons that is related to
the Participating Employer, acquires assets from the Participating Employer that
have a total gross fair market value equal to or more than 40% of the total
gross fair market value of all of the assets of the Participating Employer
immediately prior to such acquisition or acquisitions, taking into account all
such assets acquired during the 12-month period ending on the date of the most
recent acquisition.

    An event constitutes a Change in Control with respect to a Participant only
if the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).       The determination as to the
occurrence of a Change in Control shall be based on objective facts and in
accordance with the requirements of Code Section 409A.   2.8   Claimant.
Claimant means a Participant or Beneficiary filing a claim under Article XII of
this Plan.   2.9   Code. Code means the Internal Revenue Code of 1986, as
amended from time to time.   2.10   Code Section 409A. Code Section 409A means
section 409A of the Code, and regulations and other guidance issued by the
Treasury Department and Internal Revenue Service thereunder.   2.11   Committee.
Committee means the committee appointed by the Board of Directors of the Company
(or the appropriate committee of such board) to administer the Plan. If no
designation is made, the Chief Executive Officer of the Company or his delegate
shall have and exercise the powers of the Committee.   2.12   Company. Company
means Lender Processing Services, Inc.   2.13   Company Contribution. Company
Contribution means a credit by a Participating Employer to a Participant’s
Account(s) in accordance with the provisions of Article V of the Plan. Company
Contributions are credited at the sole discretion of the Participating Employer
and the fact that a Company Contribution is credited in one year shall not
obligate the Participating Employer to continue to make such Company
Contribution in subsequent years. Unless the context clearly indicates
otherwise, a reference to Company Contribution shall include Earnings
attributable to such contribution.   2.14   Compensation. Compensation means a
Participant’s base salary, bonus, commission, Directors’ Fees and such other
cash or equity-based compensation (if any) approved by the Committee as
Compensation that may be deferred under this Plan. Compensation

Page 3 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    shall not include any compensation that has been previously deferred under
this Plan or any other arrangement subject to Code Section 409A.   2.15  
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies
(i) the amount of each component of Compensation that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (ii) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts for each component of Compensation and may
establish a minimum or maximum deferral amount for each such component. Unless
otherwise specified by the Committee in the Compensation Deferral Agreement,
Participants may defer up to 75% of their Annual Base Salary, up to 100% of
their Annual Bonus, up to 100% of their quarterly bonuses, up to 75% of their
Commissions, and up to 100% of Directors’ Fees for a Plan Year. A Compensation
Deferral Agreement may also specify the investment allocation described in
Section 8.4.   2.16   Death Benefit. Death Benefit means the benefit payable
under the Plan to a Participant’s Beneficiary(ies) upon the Participant’s death
as provided in Section 6.1 of the Plan.   2.17   Deferral. Deferral means a
credit to a Participant’s Account(s) that records that portion of the
Participant’s Compensation that the Participant has elected to defer to the Plan
in accordance with the provisions of Article IV. Unless the context of the Plan
clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals.       Deferrals shall be calculated with respect
to the gross cash Compensation payable to the Participant prior to any
deductions or withholdings, but shall be reduced by the Committee as necessary
so that it does not exceed 100% of the cash Compensation of the Participant
remaining after deduction of all required income and employment taxes, 401(k)
and other employee benefit deductions, and other deductions required by law.
Changes to payroll withholdings that affect the amount of Compensation being
deferred to the Plan shall be allowed only to the extent permissible under Code
Section 409A.   2.18   Director. Director means a non-Employee member of the
Board of Directors of the Company or an Adopting Employer.   2.19   Earnings.
Earnings means an adjustment to the value of an Account in accordance with
Article VIII.   2.20   Effective Date. Effective Date means July 1, 2008.   2.21
  Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.

Page 4 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

2.22   Employee. Employee means a common-law employee of an Employer.   2.23  
Employer. Employer means, with respect to Employees it employs, each
Participating Employer and any Affiliate of such Participating Employer.   2.24
  ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.   2.25   Fiscal Year Compensation. Fiscal Year
Compensation means Compensation earned during one or more consecutive fiscal
years of a Participating Employer, all of which is paid after the last day of
such fiscal year or years.   2.26   Grandfathered Account. Grandfathered Account
means amounts deferred under the Plan prior to January 1, 2005 that were vested
as of December 31, 2004.   2.27   Participant. Participant means an Eligible
Employee or a Director who has received notification of his or her eligibility
to defer Compensation under the Plan under Section 3.1 and any other person with
an Account Balance greater than zero, regardless of whether such individual
continues to be an Eligible Employee or a Director. A Participant’s continued
participation in the Plan shall be governed by Section 3.2 of the Plan.   2.28  
Participating Employer. Participating Employer means the Company and each
Adopting Employer.   2.29   Payment Schedule. Payment Schedule means the date as
of which payment of an Account under the Plan will commence and the form in
which payment of such Account will be made.   2.30   Performance-Based
Compensation. Performance-Based Compensation means Compensation where the amount
of, or entitlement to, the Compensation is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing by not later than ninety (90) days after the commencement of the period
of service to which the criteria relate, provided that the outcome is
substantially uncertain at the time the criteria are established. The
determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in accordance with Treas. Reg. Section 1.409A-1(e)
and subsequent guidance.   2.31   Plan. Generally, the term Plan means the
“Lender Processing Services, Inc. Deferred Compensation Plan” as documented
herein and as may be amended from time to time hereafter. However, to the extent
permitted or required under Code Section 409A, the term Plan may in the
appropriate context also mean a portion of the Plan that is treated as a single
plan under Treas. Reg. Section 1.409A-1(c), or the Plan or portion of the Plan
and any other nonqualified deferred compensation plan or portion thereof that is
treated

Page 5 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    as a single plan under such section. “Plan”, in the appropriate context,
refers to the portion of this Plan represented by each Adopting Employer’s
liabilities with respect to its Employees and Directors.

2.32   Plan Year. Plan Year means January 1 through December 31.   2.33  
Retirement. Retirement means a Participant’s Separation from Service after
attainment of age 60.   2.34   Retirement Benefit. Retirement Benefit means the
benefit payable to a Participant under the Plan following the Retirement of the
Participant.   2.35   Retirement/Termination Account. Retirement/Termination
Account means an Account established by the Committee to record the amounts
payable to a Participant upon Separation from Service.   2.36   Separation from
Service. An Employee incurs a Separation from Service upon termination of
employment with the Employer. A Director incurs a Separation from Service when
he or she no longer serves on the Board of Directors of the Company. Whether a
Separation from Service has occurred shall be determined by the Committee in
accordance with Code Section 409A.       Except in the case of an Employee on a
bona fide leave of absence as provided below, an Employee is deemed to have
incurred a Separation from Service if the Employer and the Employee reasonably
anticipated that the level of services to be performed by the Employee after a
date certain would be reduced to 20% or less of the average services rendered by
the Employee during the immediately preceding 36-month period (or the total
period of employment, if less than 36 months), disregarding periods during which
the Employee was on a bona fide leave of absence.       An Employee who is
absent from work due to military leave, sick leave, or other bona fide leave of
absence shall incur a Separation from Service on the first date immediately
following the later of (i) the six-month anniversary of the commencement of the
leave or (ii) the expiration of the Employee’s right, if any, to reemployment
under statute or contract.       For purposes of determining whether a
Separation from Service has occurred, the Employer means the Employer as defined
in Section 2.23 of the Plan, except that for purposes of determining whether
another organization is an Affiliate of the Company, common ownership of at
least 50% shall be determinative.       The Committee specifically reserves the
right to determine whether a sale or other disposition of substantial assets to
an unrelated party constitutes a Separation from Service with respect to a
Participant providing services to the seller immediately prior to the
transaction and providing services to the buyer after the transaction. Such
determination shall be made in accordance with the requirements of Code
Section 409A.

Page 6 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

2.37   Specified Date Account. A Specified Date Account means an Account
established by the Committee to record the amounts payable at a future date as
specified in the Participant’s Compensation Deferral Agreement. Unless otherwise
determined by the Committee, a Participant may maintain no more than five
Specified Date Accounts. A Specified Date Account may be identified in
enrollment materials as an “In-Service Account” or such other name without
affecting the meaning of this Section.   2.38   Specified Date Benefit.
Specified Date Benefit means the benefit payable to a Participant under the Plan
in accordance with Section 6.1(c).   2.39   Substantial Risk of Forfeiture.
Substantial Risk of Forfeiture shall have the meaning specified in Treas. Reg.
Section 1.409A-1(d).   2.40   Termination Benefit. Termination Benefit means the
benefit payable to a Participant under the Plan following the Participant’s
Separation from Service prior to Retirement.   2.41   Unforeseeable Emergency.
An Unforeseeable Emergency means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, the Participant’s dependent (as defined in Code section 152, without
regard to section 152(b)(1), (b)(2), and (d)(1)(B)) or a Beneficiary; loss of
the Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, as a
result of a natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The types of events which may qualify as an Unforeseeable Emergency
may be limited by the Committee.   2.42   Valuation Date. Valuation Date shall
mean each Business Day.

Article III
Eligibility and Participation

3.1   Eligibility and Participation. An Eligible Employee or a Director becomes
a Participant upon the earlier to occur of (i) a credit of Company Contributions
under Article V or (ii) receipt of notification of eligibility to participate.  
3.2   Duration. A Participant shall be eligible to defer Compensation and
receive allocations of Company Contributions, subject to the terms of the Plan,
for as long as such Participant remains an Eligible Employee or a Director. A
Participant who is no longer an Eligible Employee or a Director but has not
Separated from Service may not file a Compensation Deferral Agreement under
Article IV, but may otherwise exercise all of the rights of a Participant under
the Plan with respect to his or her Account(s). On and after a Separation from
Service, a Participant shall remain a Participant as long as his or her Account
Balance is greater than zero and during such time may continue to make
allocation elections as provided in Section 8.4. An individual shall cease being
a Participant in the Plan when all benefits under the Plan to which he or she is
entitled have been paid.

Page 7 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
Article IV
Deferrals

4.1   Deferral Elections, Generally.

  (a)   A Participant may elect to defer Compensation by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.2. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Compensation shall
be considered void and shall have no effect with respect to such service period
or Compensation. The Committee may modify or cancel any Compensation Deferral
Agreement prior to the date the election becomes irrevocable under the rules of
Section 4.2.     (b)   The Participant shall specify on his or her Compensation
Deferral Agreement the amount of Deferrals and whether to allocate Deferrals to
a Retirement/Termination Account or to a Specified Date Account. If no
designation is made, Deferrals shall be allocated to the Retirement/Termination
Account. A Participant may also specify in his or her Compensation Deferral
Agreement the Payment Schedule applicable to his or her Plan Accounts. If the
Payment Schedule is not specified in a Compensation Deferral Agreement, the
Payment Schedule shall be the Payment Schedule specified in Section 6.2.

4.2   Timing Requirements for Compensation Deferral Agreements.

  (a)   First Year of Eligibility. In the case of the first year in which an
Eligible Employee or a Director becomes eligible to participate in the Plan, he
has up to 30 days following his initial eligibility to submit a Compensation
Deferral Agreement with respect to Compensation to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee or a Director may file a Compensation Deferral Agreement under
this paragraph shall be determined in accordance with the rules of Code
Section 409A, including the provisions of Treas. Reg. Section 1.409A-2(a)(7).  
      A Compensation Deferral Agreement filed under this paragraph applies to
Compensation earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.     (b)   Prior Year Election. Except as otherwise provided
in this Section 4.2, Participants may defer Compensation by filing a
Compensation Deferral Agreement no later than December 31 of the year prior to
the year in which the Compensation to be deferred is earned. A Compensation
Deferral Agreement described in this paragraph shall become irrevocable with
respect to such Compensation as of January 1 of the year in which such
Compensation is earned.

Page 8 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

  (c)   Performance-Based Compensation. Participants may file a Compensation
Deferral Agreement with respect to Performance-Based Compensation no later than
the date that is six months before the end of the performance period, provided
that:

  (i)   the Participant performs services continuously from the later of the
beginning of the performance period or the date the criteria are established
through the date the Compensation Deferral Agreement is submitted; and     (ii)
  the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.

      A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a change in control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.     (d)   Sales Commissions. Sales commissions (as
defined in Treas. Reg. Section 1.409A-2(a)(12)(i)) are considered to be earned
in the taxable year of the Participant in which the sale occurs. The
Compensation Deferral Agreement must be filed before the last day of the year
preceding the year in which the sales commissions are earned and becomes
irrevocable after that date.     (e)   Short-Term Deferrals. Compensation that
meets the definition of a “short-term deferral” described in Treas. Reg.
Section 1.409A-1(b)(4) may be deferred in accordance with the rules of
Article VII, applied as if the date the Substantial Risk of Forfeiture lapses is
the date payments were originally scheduled to commence, provided, however, that
the provisions of Section 7.3 shall not apply to payments attributable to a
change in control (as defined in Treas. Reg. Section 1.409A-3(i)(5)).     (f)  
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least twelve months from the
date the Participant obtains the legally binding right, an election to defer
such Compensation may be made on or before the 30th day after the Participant
obtains the legally binding right to the Compensation, provided that the
election is made at least twelve months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section

Page 9 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

      1.409A-3(i)(4)) or upon a change in control (as defined in Treas. Reg.
Section 1.409A-3(i)(5)), the Compensation Deferral Agreement will be void unless
it would be considered timely under another rule described in this Section.    
(g)   Company Awards. Participating Employers may unilaterally provide for
deferrals of Company awards prior to the date of such awards. Deferrals of
Company awards (such as sign-on, retention, or severance pay) may be negotiated
with a Participant prior to the date the Participant has a legally binding right
to such Compensation.

4.3   Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for Specified Date Accounts (for example, the fourth
Plan Year following the year Compensation subject to the Compensation Deferral
Agreement is earned).   4.4   Deductions from Pay. The Committee has the
authority to determine the payroll practices under which any component of
Compensation subject to a Compensation Deferral Agreement will be deducted from
a Participant’s Compensation.   4.5   Vesting. Participant Deferrals shall be
100% vested at all times.   4.6   Cancellation of Deferrals. The Committee may
cancel a Participant’s Deferrals (i) for the balance of the Plan Year in which
an Unforeseeable Emergency occurs, (ii) if the Participant receives a hardship
distribution under the Employer’s qualified 401(k) plan, through the end of the
Plan Year in which the six-month anniversary of the hardship distribution falls,
and (iii) during periods in which the Participant is unable to perform the
duties of his or her position or any substantially similar position due to a
mental or physical impairment that can be expected to result in death or last
for a continuous period of at least six months (a “Disability”), provided
cancellation occurs by the later of the end of the taxable year of the
Participant or the 15th day of the third month following the date the
Participant incurs the Disability.

Article V
Company Contributions

5.1   Discretionary Company Contributions. The Participating Employer may, from
time to time in its sole and absolute discretion, credit Company Contributions
to any Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account.   5.2   Vesting. Company Contributions described in Section 5.1, above,
and the Earnings thereon, shall vest in accordance with the vesting schedule(s)
established by the Committee at the time that the Company Contribution is made.
All Company Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed; (ii) the
disability of the Participant, (iii)

Page 10 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    Retirement of the Participant, or (iv) a Change in Control (except to the
extent vesting would result in tax under Code Section 280G). The Participating
Employer may, at any time, in its sole discretion, increase a Participant’s
vested interest in a Company Contribution. The portion of a Participant’s
Accounts that remains unvested upon his or her Separation from Service after the
application of the terms of this Section 5.2 shall be forfeited.   5.3   Company
Make-Up Contributions. For each year a Participant is entitled to a matching
contribution under the Company’s 401(k) Plan, the Company shall credit at the
end of the Plan Year to such Participant’s Retirement/Termination Account under
this Plan an amount equal to (a) minus (b) plus (c):

  (a)   The amount of matching contribution that would have been made by the
Company to a Participant’s account in the Company 401(k) plan for the 401(k)
Plan Year if the Participant had made no deferrals into this Plan (assuming
Deferrals reduce compensation for purposes of computing the maximum company
match in the 401(k) plan).     (b)   The actual amount of Company matching
contributions to such Participant’s 401(k) plan for the Plan Year.     (c)   The
amount or any lost matching contribution to the Participant’s account in the
Company 401(k) plan due to ACP testing pursuant to Code Section 401(m).

    Company Make-Up Contributions shall vest in accordance to the Company’s
401(k) plan vesting schedule.

Article VI
Benefits

6.1   Benefits, Generally. A Participant shall be entitled to the following
benefits under the Plan:

  (a)   Retirement Benefit. Upon the Participant’s Separation from Service due
to Retirement, he or she shall be entitled to a Retirement Benefit. The
Retirement Benefit shall be equal to the vested portion of the
Retirement/Termination Account and any Specified Date Accounts that have not
commenced payments. The Retirement Benefit shall be based on the value of such
Accounts as of the January 31 or July 31 immediately preceding the payment
commencement date, or such other date determined by the Committee. If the
Participant Separates from Service during the first half of the year
(January-June), then payment will commence February 1st of the following year.
If the Participant Separates from Service during the second half of the year
(July-December), then payment will commence August 1st of the following year. If
payments are to be made in annual installments, each installment will be paid on
each anniversary of the payment commencement date described above.

Page 11 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

  (b)   Termination Benefit. Upon the Participant’s Separation from Service for
reasons other than death or Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and the vested portion of any
unpaid Specified Date Accounts that have not commenced payments. The Termination
Benefit shall be based on the value of such Accounts as of the January 31 or
July 31 immediately preceding the payment commencement date, or such other date
determined by the Committee. If the Participant Separates from Service during
the first half of the year (January-June), then payment will commence February
1st of the following year. If the Participant Separates from Service during the
second half of the year (July-December), then payment will commence August 1st
of the following year. If payments are to be made in annual installments, each
installment will be paid on each anniversary of the payment commencement date
described above.     (c)   Specified Date Benefit. If the Participant has
established one or more Specified Date Accounts, he or she shall be entitled to
a Specified Date Benefit with respect to each such Specified Date Account. The
Specified Date Benefit shall be equal to the vested portion of the Specified
Date Account, based on the value of that Account as of the January 31 following
the Plan Year designated by the Participant. Payment of the Specified Date
Benefit will be made within 2-1/2 months following the end of such Plan Year.
For purposes of Article VII and Treas. Reg. Section 1.409A-3(d), the payment
date of a Specified Date Account is December 31 of the Plan Year designated by
the Participant.     (d)   Death Benefit. In the event of the Participant’s
death, his or her designated Beneficiary(ies) shall be entitled to a Death
Benefit. The Death Benefit shall be equal to the vested portion of the
Retirement/Termination Account and the vested portion of any unpaid Specified
Date Accounts that have not commenced payments. The Death Benefit shall be based
on the value of the Accounts as of the end of the month in which death occurred,
with payment made the first day of the following month.     (e)   Unforeseeable
Emergency Payments. A Participant who experiences an Unforeseeable Emergency may
submit a written request to the Committee to receive payment of all or any
portion of his or her vested Accounts. Whether a Participant or Beneficiary is
faced with an Unforeseeable Emergency permitting an emergency payment shall be
determined by the Committee based on the relevant facts and circumstances of
each case, but, in any case, a distribution on account of Unforeseeable
Emergency may not be made to the extent that such emergency is or may be
reimbursed through insurance or otherwise, by liquidation of the Participant’s
assets, to the extent the liquidation of such assets would not cause severe
financial hardship, or by cessation of Deferrals under this Plan. If an
emergency payment is approved by the Committee, the amount of the payment shall
not exceed the amount reasonably necessary to satisfy the need,

Page 12 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

      taking into account the additional compensation that is available to the
Participant as the result of cancellation of deferrals to the Plan, including
amounts necessary to pay any taxes or penalties that the Participant reasonably
anticipates will result from the payment. The amount of the emergency payment
shall be subtracted first from the vested portion of the Participant’s
Retirement/Termination Account until depleted and then from the vested Specified
Date Accounts, beginning with the Specified Date Account with the latest payment
commencement date. Emergency payments shall be paid in a single lump sum within
the 90-day period following the date the payment is approved by the Committee.  
  (f)   Voluntary Withdrawals of Grandfathered Accounts. A Participant may elect
at any time to voluntarily withdraw only the entire amount credited to his or
her Grandfathered Account. If such a withdrawal is requested, the Participant
shall forfeit an amount equal to 10% of the balance of the Grandfathered
Account, and he or she shall not be permitted to make Deferrals to the Plan in
the Plan Year following the Plan Year in which the withdrawal is made.

6.2   Form of Payment.

  (a)   Retirement Benefit. A Participant who is entitled to receive a
Retirement Benefit shall receive payment of such benefit in a single lump sum,
unless the Participant elects on his or her initial Compensation Deferral
Agreement to have such benefit paid in one of the following alternative forms of
payment (i) substantially equal annual installments over a period of five (5),
ten (10), or fifteen (15) years, as elected by the Participant; or (ii) a lump
sum payment of a percentage of the balance in the Retirement/Termination
Account, with the balance paid in substantially equal annual installments over a
period of five (5), ten (10), or fifteen (15) years, as elected by the
Participant.     (b)   Termination Benefit. A Participant who is entitled to
receive a Termination Benefit shall receive payment of such benefit in
substantially equal annual installments over a period of five years.     (c)  
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which such Specified Date Account was established to have such Account paid
in substantially equal annual installments over a period of two to five years,
as elected by the Participant. Notwithstanding any election of a form of payment
by the Participant, Specified Date Benefits that have not commenced as of the
Participant’s Separation from Service will be paid according to the payment
schedule for the Retirement Benefit, Termination Benefit or Death Benefit,
whichever applies to the Participant upon his or her Separation from Service.
However, if the Retirement, Termination or Death Benefit is payable in a lump
sum, the unpaid balance of all Specified Date Accounts (regardless of such
Accounts’ payment status) will be payable in a lump sum.

Page 13 of 26



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

  (d)   Death Benefit. If the Participant dies prior to the payment commencement
date of his or her Retirement Benefit, his or her designated Beneficiary shall
receive payment of such benefit in a single lump sum, unless the Participant
elects on his or her initial Compensation Deferral Agreement to have the Death
Benefit paid in one of the following alternative forms of payment
(i) substantially equal annual installments over a period of five (5), ten (10),
or fifteen (15) years, as elected by the Participant; or (ii) a lump sum payment
of a percentage of the Death Benefit, with the balance paid in substantially
equal annual installments over a period of five (5), ten (10), or fifteen
(15) years, as elected by the Participant.         If the Participant dies on or
after his Retirement Benefit payment commencement date, his or her designated
Beneficiary shall receive the remaining payments under the payment schedule in
effect for the Retirement Benefit.     (e)   Change in Control. A Participant
will receive a single lump sum payment equal to the unpaid balance of all of his
or her Accounts in the event of a Separation from Service within 24 months
following a Change in Control. Accounts will be valued and paid under the
payment timing rules described in Section 6.1(b). In addition to the foregoing,
a Participant who has incurred a Separation from Service prior to a Change in
Control and any Beneficiary of such Participant who is receiving or is scheduled
to receive payments at the time of a Change in Control, will receive the balance
of all unpaid Accounts in a single lump sum on the next scheduled payment date
described in Section 6.1.     (f)   Small Account Balances. The Committee may,
in its sole discretion which shall be evidenced in writing no later than the
date of payment, elect to pay the value of the Participant’s Accounts upon a
Separation from Service in a single lump sum if the balance of such Accounts is
not greater than the applicable dollar amount under Code Section 402(g)(1)(B),
provided the payment represents the complete liquidation of the Participant’s
interest in the Plan.     (g)   Rules Applicable to Installment Payments. If a
Payment Schedule specifies installment payments, annual payments will be made
beginning as of the payment commencement date for such installments and shall
continue on each anniversary thereof until the number of installment payments
specified in the Payment Schedule has been paid. The amount of each installment
payment shall be determined by dividing (a) by (b), where (a) equals the Account
Balance as of the Valuation Date and (b) equals the remaining number of
installment payments.         For purposes of Article VII, installment payments
will be treated as a single form of payment. If a lump sum equal to less than
100% of the Retirement/Termination Account is paid, the payment commencement
date for the installment form of payment will be the first anniversary of the
payment of the lump sum.

6.3   Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may elect to accelerate the time or form of payment of a
benefit owed to the Participant

Page 14 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
hereunder, provided such acceleration is permitted under Treas. Reg.
Section 1.409A-3(j)(4). The Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to the Participant
hereunder, to the extent permitted under Treas. Reg. Section 1.409A-2(b)(7).
Article VII

Modifications to Payment Schedules

7.1   Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.   7.2   Time of
Election. The date on which a modification election is submitted to the
Committee must be at least twelve months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.   7.3   Date of Payment under Modified Payment Schedule. Except
with respect to modifications that relate to the payment of a Death Benefit, the
date payments are to commence under the modified Payment Schedule must be no
earlier than five years after the date payment would have commenced under the
original Payment Schedule. Under no circumstances may a modification election
result in an acceleration of payments in violation of Code Section 409A.   7.4  
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.   7.5   Effect on Accounts. An election to modify a
Payment Schedule is specific to the Account or payment event to which it
applies, and shall not be construed to affect the Payment Schedules of any other
Accounts.   7.6   Modifications to Grandfathered Accounts. Notwithstanding the
preceding provisions of this Article VII, a Participant may modify the time or
form of payment applicable to a Grandfathered Account at any time, provided the
modification is submitted in writing at least 13 months in advance of the date
the Grandfathered Account is scheduled to be paid.

Article VIII

Valuation of Account Balances; Investments

8.1   Valuation. Deferrals shall be credited to appropriate Accounts on the date
such Compensation would have been paid to the Participant absent the
Compensation Deferral Agreement. Company Contributions shall be credited to the
Retirement/Termination

Page 15 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    Account at the times determined by the Committee. Valuation of Accounts
shall be performed under procedures approved by the Committee.   8.2   Earnings
Credit. Each Account will be credited with Earnings on each Business Day, based
upon the Participant’s investment allocation among a menu of investment options
selected in advance by the Committee, in accordance with the provisions of this
Article VIII (“investment allocation”).   8.3   Investment Options. Investment
options will be determined by the Committee. The Committee, in its sole
discretion, shall be permitted to add or remove investment options from the Plan
menu from time to time, provided that any such additions or removals of
investment options shall not be effective with respect to any period prior to
the effective date of such change.   8.4   Investment Allocations. A
Participant’s investment allocation constitutes a deemed, not actual, investment
among the investment options comprising the investment menu. At no time shall a
Participant have any real or beneficial ownership in any investment option
included in the investment menu, nor shall the Participating Employer or any
trustee acting on its behalf have any obligation to purchase actual securities
as a result of a Participant’s investment allocation. A Participant’s investment
allocation shall be used solely for purposes of adjusting the value of a
Participant’s Account Balances.       A Participant shall specify an investment
allocation for each of his Accounts in accordance with procedures established by
the Committee. Allocation among the investment options must be designated in
increments of 1%. The Participant’s investment allocation will become effective
on the same Business Day or, in the case of investment allocations received
after a time specified by the Committee, the next Business Day.       A
Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same Business Day or, in the case of investment
allocations received after a time specified by the Committee, the next Business
Day, and shall be applied prospectively.   8.5   Unallocated Deferrals and
Accounts. If the Participant fails to make an investment allocation with respect
to an Account, such Account shall be invested in an investment option, the
primary objective of which is the preservation of capital, as determined by the
Committee.

Article IX

Administration

9.1   Plan Administration. This Plan shall be administered by the Committee
which shall have discretionary authority to make, amend, interpret and enforce
all appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and

Page 16 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    interpretations of this Plan and its terms, as may arise in connection with
the Plan. Claims for benefits shall be filed with the Committee and resolved in
accordance with the claims procedures in Article XII.   9.2   Administration
Upon Change in Control. Upon a Change in Control affecting the Company, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.       Upon such Change in Control, the Company may not
remove the Committee, unless 2/3rds of the members of the Board of Directors of
the Company and a majority of Participants and Beneficiaries with Account
Balances consent to the removal and replacement Committee. Notwithstanding the
foregoing, neither the Committee nor the officer described above shall have
authority to direct investment of trust assets under any rabbi trust described
in Section 11.2.       The Participating Employer shall, with respect to the
Committee identified under this Section, (i) pay all reasonable expenses and
fees of the Committee, (ii) indemnify the Committee (including individuals
serving as Committee) against any costs, expenses and liabilities including,
without limitation, attorneys’ fees and expenses arising in connection with the
performance of the Committee hereunder, except with respect to matters resulting
from the Committee’s gross negligence or willful misconduct and (iii) supply
full and timely information to the Committee on all matters related to the Plan,
any rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.   9.3   Withholding. The Participating Employer shall have
the right to withhold from any payment due under the Plan (or with respect to
any amounts credited to the Plan) any taxes required by law to be withheld in
respect of such payment (or credit). Withholdings with respect to amounts
credited to the Plan shall be deducted from Compensation that has not been
deferred to the Plan.   9.4   Indemnification. The Participating Employers shall
indemnify and hold harmless each employee, officer, director, agent or
organization, to whom or to which are delegated duties, responsibilities, and
authority under the Plan or otherwise with respect to administration of the
Plan, including, without limitation, the Committee and its agents, against all
claims, liabilities, fines and penalties, and all expenses reasonably incurred
by or imposed upon him or it (including but not limited to reasonable attorney
fees) which arise as a result of his or its actions or failure to act in
connection with the operation and administration of the Plan to the extent
lawfully allowable and to the extent that such claim, liability, fine, penalty,
or expense is not paid for by liability insurance purchased or paid for by the
Participating Employer. Notwithstanding the foregoing, the Participating
Employer shall not indemnify any person or organization if his or its actions or
failure to act are due to gross negligence or willful misconduct or for any such
amount

Page 17 of 26



 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    incurred through any settlement or compromise of any action unless the
Participating Employer consents in writing to such settlement or compromise.  
9.5   Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.   9.6   Binding Decisions or Actions. The
decision or action of the Committee in respect of any question arising out of or
in connection with the administration, interpretation and application of the
Plan and the rules and regulations thereunder shall be final and conclusive and
binding upon all persons having any interest in the Plan.

Article X

Amendment and Termination

10.1   Amendment and Termination. The Company may at any time and from time to
time amend the Plan or may terminate the Plan as provided in this Article X.
Each Participating Employer may also terminate its participation in the Plan.  
10.2   Amendments. The Company, by action taken by its Board of Directors, may
amend the Plan at any time and for any reason, provided that any such amendment
shall not reduce the vested Account Balances of any Participant accrued as of
the date of any such amendment or restatement (as if the Participant had
incurred a voluntary Separation from Service on such date) or reduce any rights
of a Participant under the Plan or other Plan features with respect to Deferrals
made prior to the date of any such amendment or restatement without the consent
of the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of (i) conforming the Plan to the requirements of law,
(ii) facilitating the administration of the Plan, (iii) clarifying provisions
based on the Committee’s interpretation of the document and (iv) making such
other amendments as the Board of Directors may authorize.   10.3   Termination.
The Company, by action taken by its Board of Directors, may terminate the Plan
and pay Participants and Beneficiaries their Account Balances in a single lump
sum at any time, to the extent and in accordance with Treas. Reg.
Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.

Article XI

Informal Funding

11.1   General Assets. Obligations established under the terms of the Plan may
be satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in

Page 18 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    assets of the Participating Employers. Nothing contained in this Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the
Participating Employers and any Employee, spouse, or Beneficiary. To the extent
that any person acquires a right to receive payments hereunder, such rights are
no greater than the right of an unsecured general creditor of the Participating
Employer.   11.2   Rabbi Trust. A Participating Employer may, in its sole
discretion, establish a grantor trust, commonly known as a rabbi trust, as a
vehicle for accumulating assets to pay benefits under the Plan. Payments under
the Plan may be paid from the general assets of the Participating Employer or
from the assets of any such rabbi trust. Payment from any such source shall
reduce the obligation owed to the Participant or Beneficiary under the Plan.

Article XII

Claims

12.1   Filing a Claim. Any controversy or claim arising out of or relating to
the Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).

  (a)   In General. Notice of a denial of benefits will be provided within
ninety (90) days of the Committee’s receipt of the Claimant’s claim for
benefits. If the Committee determines that it needs additional time to review
the claim, the Committee will provide the Claimant with a notice of the
extension before the end of the initial ninety (90) day period. The extension
will not be more than ninety (90) days from the end of the initial ninety
(90) day period and the notice of extension will explain the special
circumstances that require the extension and the date by which the Committee
expects to make a decision.     (b)   Contents of Notice. If a claim for
benefits is completely or partially denied, notice of such denial shall be in
writing and shall set forth the reasons for denial in plain language. The notice
shall (i) cite the pertinent provisions of the Plan document and (ii) explain,
where appropriate, how the Claimant can perfect the claim, including a
description of any additional material or information necessary to complete the
claim and why such material or information is necessary. The claim denial also
shall include an explanation of the claims review procedures and the time limits
applicable to such procedures, including a statement of the Claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse decision
on review.

12.2   Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who

Page 19 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
timely requests a review of the denied claim (or his or her authorized
representative) may review, upon request and free of charge, copies of all
documents, records and other information relevant to the denial and may submit
written comments, documents, records and other information relevant to the claim
to the Appeals Committee. All written comments, documents, records, and other
information shall be considered “relevant” if the information (i) was relied
upon in making a benefits determination,(ii) was submitted, considered or
generated in the course of making a benefits decision regardless of whether it
was relied upon to make the decision, or (iii) demonstrates compliance with
administrative processes and safeguards established for making benefit
decisions. The Appeals Committee may, in its sole discretion and if it deems
appropriate or necessary, decide to hold a hearing with respect to the claim
appeal.

  (a)   In General. Appeal of a denied benefits claim must be filed in writing
with the Appeals Committee no later than sixty (60) days after receipt of the
written notification of such claim denial. The Appeals Committee shall make its
decision regarding the merits of the denied claim within sixty (60) days
following receipt of the appeal (or within one hundred and twenty (120) days
after such receipt, in a case where there are special circumstances requiring
extension of time for reviewing the appealed claim). If an extension of time for
reviewing the appeal is required because of special circumstances, written
notice of the extension shall be furnished to the Claimant prior to the
commencement of the extension. The notice will indicate the special
circumstances requiring the extension of time and the date by which the Appeals
Committee expects to render the determination on review. The review will take
into account comments, documents, records and other information submitted by the
Claimant relating to the claim without regard to whether such information was
submitted or considered in the initial benefit determination.     (b)   Contents
of Notice. If a benefits claim is completely or partially denied on review,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The decision on review shall set forth (i) the
specific reason or reasons for the denial, (ii) specific references to the
pertinent Plan provisions on which the denial is based, (iii) a statement that
the Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, or other information relevant
(as defined above) to the Claimant’s claim, and (iv) a statement describing any
voluntary appeal procedures offered by the plan and a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA.

12.3   Claims Appeals Upon Change in Control. Upon a Change in Control, the
Appeals Committee, as constituted immediately prior to such Change in Control,
shall continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

Page 20 of 26



 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

    The Appeals Committee shall have the exclusive authority at the appeals
stage to interpret the terms of the Plan and resolve appeals under the Claims
Procedure.       Each Participating Employer shall, with respect to the
Committee identified under this Section, (i) pay its proportionate share of all
reasonable expenses and fees of the Appeals Committee, (ii) indemnify the
Appeals Committee (including individual committee members) against any costs,
expenses and liabilities including, without limitation, attorneys’ fees and
expenses arising in connection with the performance of the Appeals Committee
hereunder, except with respect to matters resulting from the Appeals Committee’s
gross negligence or willful misconduct and (iii) supply full and timely
information to the Appeals Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Appeals Committee
may reasonably require.   12.4   Legal Action. A Claimant may not bring any
legal action, including a suit in state or federal court or commencement of any
arbitration, relating to a claim for benefits under the Plan unless and until
the Claimant has followed the claims procedures under the Plan and exhausted his
or her administrative remedies under such claims procedures. In no event may
legal action be brought more than five years after the events giving rise to the
claim have occurred.       If a Participant or Beneficiary prevails in a legal
proceeding brought under the Plan to enforce the rights of such Participant or
any other similarly situated Participant or Beneficiary, in whole or in part,
the Participating Employer shall reimburse such Participant or Beneficiary for
all legal costs, expenses, attorneys’ fees and such other liabilities incurred
as a result of such proceedings. If the legal proceeding is brought in
connection with a Change in Control, or a “change in control” as defined in a
rabbi trust described in Section 11.2, the Participant or Beneficiary may file a
claim directly with the trustee for reimbursement of such costs, expenses and
fees. For purposes of the preceding sentence, the amount of the claim shall be
treated as if it were an addition to the Participant’s or Beneficiary’s Account
Balance.   12.5   Discretion of Appeals Committee. All interpretations,
determinations and decisions of the Appeals Committee with respect to any claim
shall be made in its sole discretion, and shall be final and conclusive.   12.6
  Arbitration.

  (a)   Prior to Change in Control. If, prior to a Change in Control, any claim
or controversy between a Participating Employer and a Participant or Beneficiary
is not resolved through the claims procedure set forth in Article XII, such
claim shall be submitted to and resolved exclusively by expedited binding
arbitration by a single arbitrator. Arbitration shall be conducted in accordance
with the following procedures:

Page 21 of 26



 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within twenty
one (21) days, the parties shall meet and attempt in good faith to select a
single arbitrator acceptable to both parties. If a single arbitrator is not
selected by mutual consent within ten (10) Business Days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons each of whom shall be an attorney who is either engaged in the
active practice of law or recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main office of either JAMS, the
American Arbitration Associate (“AAA”) or the Federal Mediation and Conciliation
Service. If, within three Business Days of the parties’ receipt of such list,
the parties are unable to agree on an arbitrator from the list, then the parties
shall each strike names alternatively from the list, with the first to strike
being determined by the flip of a coin. After each party has had four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.
Unless the parties agree otherwise, within sixty (60) days of the selection of
the arbitrator, a hearing shall be conducted before such arbitrator at a time
and a place agreed upon by the parties. In the event the parties are unable to
agree upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within thirty
(30) days of the conclusion of the arbitration hearing, the arbitrator shall
issue an award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall have no authority to add to or to modify this
Plan, shall apply all applicable law, and shall have no lesser and no greater
remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.
Page 22 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.
If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding, then the parties intend any
arbitration decision and award to be fully admissible in evidence in any
subsequent action, given great weight by any finder of fact and treated as
determinative to the maximum extent permitted by law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.
Page 23 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan

  (b)   Upon Change in Control. If, upon the occurrence of a Change in Control,
any dispute, controversy or claim arises between a Participant or Beneficiary
and the Participating Employer out of or relating to or concerning the
provisions of the Plan, such dispute, controversy or claim shall be finally
settled by a court of competent jurisdiction which, notwithstanding any other
provision of the Plan, shall apply a de novo standard of review to any
determination made by the Company or its Board of Directors, a Participating
Employer, the Committee, or the Appeals Committee.

Article XIII

General Provisions

13.1   Assignment. No interest of any Participant, spouse or Beneficiary under
this Plan and no benefit payable hereunder shall be assigned as security for a
loan, and any such purported assignment shall be null, void and of no effect,
nor shall any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).      
The Company may assign any or all of its liabilities under this Plan in
connection with any organizational restructuring, recapitalization, sale of
assets (including a sale with respect to which an agreement under Treas. Reg.
Section 1.409A-1(h)(4) has been entered into) or other similar transaction
affecting a Participating Employer without the consent of the Participants.  
13.2   Accounts Taxable Under Code Section 409A. The Plan is intended to
constitute a plan of deferred compensation that meets the requirements for
deferral of income taxation under Code Section 409A. The Committee, pursuant to
its authority to interpret the Plan, may sever from the Plan or any Compensation
Deferral Agreement any provision or exercise of a right that otherwise would
result in a violation of Code Section 409A.   13.3   No Legal or Equitable
Rights or Interest. No Participant or other person shall have any legal or
equitable rights or interest in this Plan that are not expressly granted in this
Plan. Participation in this Plan does not give any person any right to be
retained in the service of the Participating Employer. The right and power of a
Participating Employer to dismiss or discharge an Employee is expressly
reserved. The Participating Employers make no representations or warranties as
to the tax consequences to a Participant or a Participant’s beneficiaries
resulting from a deferral of income pursuant to the Plan.   13.4   No Employment
Contract. Nothing contained herein shall be construed to constitute a contract
of employment between an Employee and a Participating Employer.   13.5   Notice.
Any notice or filing required or permitted to be delivered to the Committee
under this Plan shall be delivered in writing, in person, or through such
electronic means as is

Page 24 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
established by the Committee. Notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification. Written transmission shall be
sent by certified mail to:
LENDER PROCESSING SERVICES, INC.
ATTN: CHIEF FINANCIAL OFFICER
601 RIVERSIDE AVENUE
JACKSONVILLE, FL 32204

    Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing or hand-delivered, or sent by
mail to the last known address of the Participant.   13.6   Headings. The
headings of Sections are included solely for convenience of reference, and if
there is any conflict between such headings and the text of this Plan, the text
shall control.   13.7   Invalid or Unenforceable Provisions. If any provision of
this Plan shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof and the Committee
may elect in its sole discretion to construe such invalid or unenforceable
provisions in a manner that conforms to applicable law or as if such provisions,
to the extent invalid or unenforceable, had not been included.   13.8   Lost
Participants or Beneficiaries. Any Participant or Beneficiary who is entitled to
a benefit from the Plan has the duty to keep the Committee advised of his or her
current mailing address. If benefit payments are returned to the Plan or are not
presented for payment after a reasonable amount of time, the Committee shall
presume that the payee is missing. The Committee, after making such efforts as
in its discretion it deems reasonable and appropriate to locate the payee, shall
stop payment on any uncashed checks and may discontinue making future payments
until contact with the payee is restored.   13.9   Facility of Payment to a
Minor. If a distribution is to be made to a minor, or to a person who is
otherwise incompetent, then the Committee may, in its discretion, make such
distribution (i) to the legal guardian, or if none, to a parent of a minor payee
with whom the payee maintains his or her residence, or (ii) to the conservator
or committee or, if none, to the person having custody of an incompetent payee.
Any such distribution shall fully discharge the Committee, the Company, and the
Plan from further liability on account thereof.   13.10   Governing Law. To the
extent not preempted by ERISA, the laws of the State of Florida shall govern the
construction and administration of the Plan.

Page 25 of 26

 



--------------------------------------------------------------------------------



 



Lender Processing Services, Inc. Deferred Compensation Plan
IN WITNESS WHEREOF, the undersigned executed this Plan as of the 1st day of
July, 2008, to be effective as of the Effective Date.
LENDER PROCESSING SERVICES, INC.

         
By:
  Michael P. Oates
 
  (Print Name) 
 
       
Its:
  Senior Vice President, Human Resources
 
  (Title) 
 
            /s/ Michael P. Oates   (Signature)          

Page 26 of 26

 